Citation Nr: 9928121	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES


1. Entitlement to service connection for a claimed head 
injury.

2. Entitlement to service connection for a claimed foot 
injury.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD


Joseph W. Spires, Associate Counsel



INTRODUCTION


The veteran served on active duty from October 1974 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision from the RO.



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has a current head disability due to injury or 
disease which was incurred in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran has a current foot disability due to injury or 
disease which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a head disability.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a foot disability.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran argues that he injured his head and foot while in 
service and that he currently experiences headaches and left-
ankle pain.  Service medical records do not establish 
treatment for either a head injury or a foot injury.  An 
October 1974 report of an induction medical examination 
reported the veteran's feet and head as normal.  A March 1975 
report of a separation medical examination reported the 
veteran's feet and head as normal.  The report also included 
the veteran's notation, "I'm in good health."

The veteran's private medical records include an April 1991 
note that he was hit on the head in 1987 and a July 1995 note 
that he suffered a concussion in 1988.  The record also 
includes private medical records stating that the veteran 
sought treatment for headaches in March 1993 and August 1994.

An October 1997 report of a VA medical examination noted that 
the veteran had no clear history of loss of consciousness, no 
history of headaches and no history suggestive of cognitive 
disabilities.  Although the report indicated that the veteran 
complained of a low-grade pain in his left ankle, it was also 
noted that, upon examination, he had symmetrical flexion of 
the ankles, no specific trauma, no restricted range of 
motion, no swelling, symmetrical deep tendon reflexes, and 
that he ambulated independently.

For the purposes of determining whether these claims are well 
grounded, the veteran's assertions of in-service foot and 
head injuries are accepted as true, as the assertions are 
neither inherently incredible or beyond his competence to 
establish.  Similarly, for the purposes of determining 
whether these claims are well grounded, the veteran's 
assertions that he currently experiences headaches and left 
ankle pain are accepted as true, as the claims are neither 
inherently incredible or beyond his competence to establish.  
The Board notes, however, that the record contains no medical 
evidence establishing a nexus between the claimed disability 
and claimed in-service injuries.

Because the record does not establish a nexus between the 
alleged in-service injuries and the current claimed 
disabilities, the Board finds the claims of service 
connection for head and foot injuries not to be well-
grounded.  See Caluza v. Brown, 7. Vet. App. at 506.

ORDER

As the claim of service connection for a head disability is 
not well grounded, the appeal is denied.

As the claim of service connection for a foot disability is 
not well grounded, the appeal is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

